Case: 11-15947           Date Filed: 08/02/2012   Page: 1 of 2

                                                                          [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15947
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 0:11-cr-60131-JIC-2



UNITED STATES OF AMERICA,

         lllllllllllllllllllllllllllllllllllllll                             lPlaintiff-Appellee,

                                                   versus

VERNON MIMS,

lllllllllllllllllllllllllllllllllllllll                                  lDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                              (August 2, 2012)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 11-15947     Date Filed: 08/02/2012   Page: 2 of 2

      Vernon Mims appeals his 188-month sentence imposed after pleading guilty

to one count of conspiracy to possess with intent to distribute 28 grams or more of

crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846. He argues the district

court erred in imposing a career offender enhancement pursuant to U.S.S.G.

§ 4B1.1, because his 1999 conviction under Fla. Stat. § 817.563 for selling a

counterfeit controlled substance was not a predicate controlled substance offense.

Specifically, he argues that because the conviction was for the sale of fake

cocaine, it involved neither a controlled substance nor a counterfeit substance.

      The district court did not err in finding Mims’s 1999 conviction was a

predicate controlled substance offense, as we have already held, in United States v.

Frazier, 89 F.3d 1501, 1505 (11th Cir. 1996), that a conviction under Fla. Stat.

§ 817.563 was a predicate offense for career offender sentencing purposes. Not

only was Mims convicted of the same offense as the Frazier defendant, he was

also engaged in the same offense conduct (namely, the sale of fake/simulated

cocaine). Therefore, applying the prior precedent rule, Frazier controls the instant

case. See United States v. Smith, 122 F.3d 1355,1359 (11th Cir. 1997) (noting that

under the prior panel precedent rule, we are bound by earlier panel holdings

“unless and until they are overruled en banc or by the Supreme Court”).

      AFFIRMED.

                                         2